Citation Nr: 0836787	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran whose 
active military service extended from May 1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in August 2003 at the age of 76.  The 
immediate cause of death was chronic obstructive pulmonary 
disease (COPD) with a history of pneumonia.  Hypertension was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.

2.  An April 1987 rating decision showed that, at the time of 
his death, the veteran was not service-connected for any 
disability.

3.  The medical evidence of record reveals that the veteran's 
diagnosed lung disease was chronic obstructive pulmonary 
disease (COPD) and emphysema, with a long history of smoking.  

4.  The service medical records reveal no evidence of 
exposure to asbestos, or the presence of any lung disorder.  

5.  There is no competent medical evidence linking COPD, 
emphysema, or any other lung disease to active service or any 
alleged exposure to asbestos during active service.  

6.  There is no evidence of hypertension in service or to any 
degree within one year after discharge from service nor is 
there any evidence showing that hypertension is related to 
service.  

7.  The veteran's cause of death was not incurred in or 
aggravated by active service, a service-connected disability 
did not substantially or materially contribute to cause his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.302, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This notice was provided to the appellant in a 
letter dated September 2003, which was prior to the 
adjudication of the claim for service connection for the 
cause of the veteran's death.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim. The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Although, this 
information was not specifically provided to the appellant, 
the Board notes that the veteran was not service-connected 
for any disability at the time of his death.  Moreover, the 
prior notice did provide the information with respect to the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Accordingly, 
the appellant is not prejudiced by the lack of this 
notification.

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case based on the communications sent to the 
appellant over the course of this appeal, including the 
statement of the case, that she is reasonably expected to 
understand what is required to substantiate her claim.  The 
rating decision and the statement of the case fully explained 
the applicable criteria and the reasons for denying her 
claim.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
the claim.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to:  the appellant's 
contentions; service medical records, service personnel 
records; private medical records; VA medical records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the claim for service connection for 
the cause of the veteran's death.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2007).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Some 
chronic diseases, such as hypertension, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a),3.309(a). 

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he has a current asbestos related 
pulmonary disability; and, if so, (3) whether the current 
disability is etiologically related to the alleged asbestos 
exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) [hereinafter "DVB Circular"], that provides some 
guidelines for considering compensation claims based on 
exposure to asbestos.  Id.  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 
(M21-1).  Subsequently, VA has reorganized and revised this 
manual into its current electronic form M21-1MR.  While the 
form has been revised, the information contained therein has 
remained the same.  

More recently the Court has held that 

neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to 
asbestos solely from shipboard service.  
Rather, they are guidelines which serve 
to inform and educate adjudicators as to 
the high exposure of asbestos and the 
prevalence of disease found in insulation 
and shipyard workers and they direct that 
the raters develop the record; ascertain 
whether there is evidence of exposure 
before, during, or after service; and 
determine whether the disease is related 
to the putative exposure.  

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In the instant case, the appellant asserts that the veteran 
died as a result of an asbestos related lung disorder which 
was the result of exposure to asbestos during active service 
over half a century earlier.  

The evidence contained in the death certificate reveals that 
the veteran died in 
August 2003 at the age of 76.  The immediate cause of death 
was COPD with a history of pneumonia.  Hypertension was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause of death.  No autopsy 
was conducted.  

All of the medical evidence of record, both VA and private, 
reveals that the veteran was diagnosed with COPD which was 
caused by his long history of tobacco use.  A VA examination 
report dated September 1984 reveals a diagnosis of COPD, 
while a letter from a private physician dated August 1985 
specifically indicates diagnoses of COPD and chronic 
bronchitis which were partially related to the veteran's 
smoking.  From that point, until the time of his death in 
2003, the totality of medical evidence indicates that the 
veteran had COPD as a result of smoking.  A July 2003 
statement of Dr. Jordan indicated that the veteran had a 
history of COPD from a former smoking history.   

In this case, service records show the veteran had active 
military service from May 1944 to March 1946.  He served in 
the Navy during World War II.  The appellant asserts that the 
veteran was exposed to asbestos during service aboard ships 
and that this caused his death.  

The Asbestos advisory information contained in the Manual 
M21-1MR provides some guidance with respect to occupational 
asbestos exposure.  It states that some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the raw 
materials are produced.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, f. 

The advisory information further states that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers. During World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties were used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the potentially long latent period between first exposure and 
development of disease.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, 9, g.  

The Board notes that the service personnel records do reveal 
that the veteran did serve aboard ships during World War II, 
albeit, the evidence does not show that he served in an 
engineering rating.  Accordingly, while there was undoubtedly 
asbestos used aboard the Navy ships on which the veteran 
served, the extent of his exposure is in question and based 
upon his rate and the length of time served aboard ships, he 
does not appear to have had a significant amount of asbestos 
exposure during service.  

The veteran's service medical records are of record.  There 
is no indication in any of the service medical records that 
the veteran had any diagnosis of any lung disorder or 
hypertension during active service.  His March 1946 
separation examination report reveals that his lungs were 
normal and that chest x-ray examination was negative for any 
abnormality.  

There is no medical evidence of any asbestos related lung 
disability.  Rather, all of the medical evidence of record 
indicates diagnoses of COPD and emphysema which have not been 
related by competent and probative evidence to claimed 
asbestos exposure in service.  A July 2003 private pulmonary 
consultation report indicates that the veteran quit smoking 
only three years earlier.  The medical evidence of record 
relates that veteran's fatal COPD to his smoking.  The 
appellant has merely submitted her own statements where she 
asserts that the veteran's COPD was caused by asbestos 
exposure during service.  There in no indication in any of 
the medical evidence of record that the veteran's fatal COPD 
was related to service or any potential asbestos exposure 
during service.  

The preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The veteran 
was not service-connected for any disability, and a service-
connected disability did not cause his death.  The evidence 
clearly shows that the veteran died almost 60 years after he 
separated from military service at the age of 76 years old.  
He was diagnosed as having COPD, with a long history of 
smoking and he continued to smoke even after he was diagnosed 
with his lung disease.  There is no probative medical 
evidence linking the fatal respiratory conditions to military 
service, or to any alleged asbestos exposure during service.  
Moreover, hypertension was not shown in service, within one 
year of discharge to any degree, and no relationship to 
service has been shown by competent medical evidence.  As 
there is no basis for establishing service connection for the 
fatal respiratory conditions, there is no basis for a finding 
that a service-connected disability caused or contributed to 
cause his death.  Accordingly, service connection for the 
cause of death is denied.

The Board has considered whether a medical opinion is 
necessary to decide the claim.  Pursuant to the Court's 
decision in McClendon v. Nicholson, 20 Vet. App. 79 (2006), 
the first element to be addressed when determining whether a 
VA opinion is required is whether there is competent evidence 
or a current disability.  The second element to be addressed 
is whether the evidence establishes that the veteran suffered 
an in-service event, injury or disease.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  In this case there is no indication that the 
veteran died of conditions that may be related to service.  
Moreover, as the Board ultimately found in this case that the 
preponderance of the evidence weighs against the appellant's 
claim, a VA examination is not required in this case.  Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


